Borden, J.,
dissenting. It may well be that the scholarly legal and historical analysis presented by the majority is correct, and that General Statutes § 47-651 *247is unconstitutional as violative of the federal supremacy clause. Of course, that would necessarily mean that the rest of chapter 824; General Statutes §§ 47-59a through 47-66g; is also unconstitutional.2 On this record, however, for two related reasons, I cannot join in a decision having such monumental ramifications.
First, no challenge to the constitutionality of General Statutes § 47-65 was presented in this appeal. The majority raised this issue sua sponte. Until such a preemption challenge is clearly presented, we should presume that a state statute is not preempted by federal *248law, unless, perhaps, it is clear beyond cavil that it is preempted. I do not believe that this record presents such clarity.
Second, the sua sponte nature of the declaration of statutory unconstitutionality has deprived the state of an opportunity to respond. We have on occasion dismissed an appeal sua sponte for lack of subject matter jurisdiction without first affording the appellant an opportunity to respond to our jurisdictional concerns. Here, however, the majority’s determination that the state has no standing to appeal derives from a declaration of unconstitutionality of an entire statutory scheme. Appellate prudence mandates that the issue be set down for reargument, with notice to the state of the nature of our jurisdictional doubts.
I, therefore, dissent from the dismissal of the appeal. I would set the case down for reargument on the issue of whether the state has standing to appeal based on General Statutes § 47-65.

 General Statutes § 47-65 provides: “(a) The commissioner of environmental protection with the advice of the Indian Affairs Council shall have the care and management of reservation lands. The commissioner and the council shall establish the boundaries of such reservations by land survey and shall file a map of the same in the land records of the appropriate towns.
“(b) All reservation buildings not privately owned shall be subject to the care and management of the commissioner of environmental protection. The commissioner with the advice of the Indian Affairs Council shall, upon the petition of the resident make major repairs and improvements to the *247exterior of any such building and its heating, water, electric, sewage disposal and plumbing systems as are necessary to insure habitable living conditions. The resident of any building shall assume responsibility for the interior maintenance of floors, walls and ceilings and minor maintenance of the building and its heating, water, electric, sewage disposal and plumbing systems, provided the commissioner shall supply necessary materials for such systems.
“(c) The council may, upon petition of an Indian resident without sufficient means to support himself, provide assistance in an amount necessary to maintain a standard of living in the home compatible with the well-being of the resident. The council shall provide other services as it deems necessary to insure the well-being of all persons residing on the reservations.
“(d) The commissioner and the council may adopt and amend regulations pursuant to chapter 54 to carry out the provisions of subsections (a) and (b) of this section. The council shall adopt regulations which prescribe eligibility standards for assistance and services under subsection (c) of this section.
“(e) The governor is hereby designated the administrative agent of the state to apply for any funds or other aid, cooperate and enter into contracts and agreements with the federal government, the Indian Housing Authority or any other appropriate state or local agency for the purpose of providing necessary services to housing projects to be located on Indian reservations within the state of Connecticut or for any other purpose which the Congress of the United States or the general assembly has authorized or may authorize for expenditures compatible with the services provided for in this chapter. The governor is authorized in the name of the state to make all applications, sign all documents, give assurances and do all other things necessary to carry out the provisions of this chapter.”


 Chapter 824 of the General Statutes, entitled “Indians,” contains a number of statutory provisions concerning Indian affairs and the relationship of the state to various Indian tribes.